ROBIN F. WYNNE, Judge, dissenting. I agree with the decision to affirm the trial court’s award of custody of J.F. to appellee. However, I disagree with the decision to remand to the trial court regarding the denial of appellant’s request for visitation with S.G. The majority is correct in stating that visitation may be awarded to a stepparent who stands in loco parentis to a child if the court determines that such visitation is in the best |7interest of the child. See Robinson v. Ford-Robinson, 362 Ark. 232, 208 S.W.3d 140 (2005). The majority is likewise correct in stating that there is evidence in the record to support a determination that the relationship between appellant and S.G. was that of father and son. Although the majority does recite that the supreme court’s decision in Robinson permits a trial court to award visitation to a stepparent who acts in loco parentis, it appears to have overlooked the discretion granted to the trial court in reaching its holding on this issue. The majority states that the trial court acted under the mistaken belief that it could not award visitation to appellant when it entered the order denying the visitation. However, the trial court’s order does not clearly state that the court was operating under any such misconception. I do not believe that this court should conclude, based upon speculation, that a trial court was not aware of the law when it entered an order. The case law grants a trial court discretion regarding whether to award visitation under these circumstances, and the trial court exercised its discretion in this case. I would affirm the order of the trial court in its entirety.